Case 4:19-cv-10072-JEM Document 1 Entered on FLSD Docket 05/10/2019 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       KEY WEST DIVISION

                            CASE NO.

 MEMPHIS LUCIO,

         Plaintiff,
 v.

 SUNSET WATERSPORTS, INC.
 a Florida corporation for profit,

         Defendant.
                                                    /

                            COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, MEMPHIS LUCIO sues Defendant, SUNSET WATERSPORTS, INC., and

 alleges:

                                    PRELIMINARY ALLEGATIONS

      1. The Plaintiff, MEMPHIS LUCIO, is a citizen of the United States and a resident of the

 state of Colorado.

      2. Defendant, SUNSET WATERSPORTS, INC. (“SUNSET”), is a Florida Corporation with

 its principal place of business in Key West, Florida.

      3. The matter in controversy exceeds, exclusive of interests and costs, the sum specified by

 28 U.S.C. § 1332. In the alternative, if diversity jurisdiction does not apply, then this matter falls

 under the admiralty and maritime jurisdiction of this Court.

      4. In the event that this matter proceeds under the admiralty and maritime jurisdiction of this

 Court, the Plaintiff demands a jury trial pursuant to the Saving to Suitors Clause of 28 U.S.C. §

 1333. See Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 454-55 (2001) (“Trial by jury is an

 obvious… example of the remedies available to suitors.”); see also Suzuki of Orange Park, Inc. v.

 Shubert, 86 F.3d 1060, 1063 (11th Cir. 1996).

                                                        -1-
            L I P C O N ,    M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 4:19-cv-10072-JEM Document 1 Entered on FLSD Docket 05/10/2019 Page 2 of 5



    5. At all times material hereto, Defendant, personally or through an agent:

        a. Operated, conducted, engaged in or carried on a business venture in this state and/or

              county or had an office or agency in this state and/or county;

        b. Was engaged in substantial activity within this state;

        c. Operated vessels in the waters of this state;

        d. Committed one or more of the acts stated in Florida Statutes §§ 48.081, 48.181 or

              48.193;

        e. The acts of Defendant set out in this Complaint occurred in whole or in part in this

              county and/or state.

        f. Defendant was engaged in the business of providing to the public and to Plaintiff in

              particular, for compensation, dinner cruises aboard the vessel, the Party Cat.

    6. Defendant is subject to the jurisdiction of the courts of this state.

    7. The causes of action asserted in this Complaint arise under the General Maritime Law of

 the United States.

                                     GENERAL ALLEGATIONS

    8. At all times material hereto, Defendant owned, operated, managed, maintained and/or

 controlled the vessel, the Party Cat.

    9. At all times material hereto, Defendant had exclusive custody and control of the vessel, the

 Party Cat.

    10. On or about September 6, 2016, Plaintiff was a paying passenger aboard the Party Cat,

 which was in navigable waters.

    11. On or about September 6, 2016, the vessel was being operated in the seas just off of Key

 West, Florida, near the Mallory Square area. The Plaintiff was inside the vessel in the dining room

 area where dinner was being served from a buffet. The Plaintiff went to the buffet, made a dinner


                                                   -2-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 4:19-cv-10072-JEM Document 1 Entered on FLSD Docket 05/10/2019 Page 3 of 5



 plate for himself, and proceeded to return to his table to sit with his family for dinner.

 Unbeknownst to Plaintiff, there was a hatch door on the floor of the dining room that Defendant

 improperly left open. Therefore, as Plaintiff was walking back to his table, he fell through the

 open hatch and suffered severe injuries.

    12. Considering that the Plaintiff walked the same path to and from his table, Plaintiff had no

 reason to suspect and/or know the existence of the hazardous condition, as the hidden, open hatch

 was not open and obvious.

                                     COUNT I – NEGLIGENCE

        The Plaintiff realleges, adopts, and incorporates by reference the allegations in paragraphs

 one (1) through twelve (12) as though alleged originally herein.

    13. At all times material hereto, it was the duty of Defendant to provide Plaintiff with

 reasonable care under the circumstances.

    14. On or about September 6, 2016, Defendant and/or its agents, employees and/or

 crewmembers breached its duty to provide the Plaintiff with reasonable care under the

 circumstances, through the following acts and/or omissions:

        a. Requiring Plaintiff to move about the dining room while hatches in the floor of the

            same area were being opened and/or remaining open; and/or

        b. Failing to provide Plaintiff with adequate assistance walking about the dining room

            area while hatches in the floor of the same area were being opened and/or remaining

            open; and/or

        c. Failing to warn Plaintiff of the dangers of walking about the dining room area; and/or

        d. Failing to warn Plaintiff that hatches in the floor, in the area where he was, were being

            opened and/or remaining open in the midst of dinner service; and/or




                                                   -3-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 4:19-cv-10072-JEM Document 1 Entered on FLSD Docket 05/10/2019 Page 4 of 5



        e. Failing to promulgate and/or enforce adequate policies and procedures to prevent

            passengers from falling into open hatches aboard the vessel; and/or

        f. Opening hatches from the floor and/or leaving the hatches from the floor open, without

            providing any warning to passengers, while passengers were in the immediate area

            around those hatches; and/or

        g. Failing to close hatches in the floor as soon as possible to avoid passengers coming into

            contact with the same; and/or

        h. Failing to warn Plaintiff of the dangers on the vessel that he could potential come in

            contact with as a guest aboard the vessel; and/or

        i. Failing to protect the Plaintiff from open hatches in areas of the vessel where

            passengers were free to walk about; and/or

        j. Failing to protect the Plaintiff from known, hidden dangers, like hatches, aboard the

            vessel; and/or

        k. Failing to operate the vessel in a reasonably safe manner; and/or

        l. Failing to prepare and/or maintain and/or abide by an adequate SMS; and/or

        m. Failing to properly train and/or instruct crew; and/or

        n. Failing to adequately supervise crew; and/or

        o. Failing to adequately supervise passengers.

    15. The above acts and/or omissions caused and/or contributed to the Plaintiff being severely

 injured because Plaintiff would not have fallen through the open hatch and/or sustained injuries

 but for such acts and/or omissions.

    16. At all times material hereto, Defendant knew of the foregoing conditions causing the

 Plaintiff’s incident and did not correct them, or the conditions existed for a sufficient length of

 time so that Defendant, in the exercise of reasonable care under the circumstances, should have


                                                   -4-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 4:19-cv-10072-JEM Document 1 Entered on FLSD Docket 05/10/2019 Page 5 of 5



 learned of them and corrected them. This knowledge was or should have been acquired through

 (a) Defendant’s maintenance and/or inspections of the dining area, including, but not limited to,

 the hatch; and/or (b) Defendant’s policies and procedures, training and/or supervision of

 crewmembers regarding the opening and/or closing of the hatch generally and during the service

 of meals specifically. In addition, Defendant created the dangerous conditions by the lack of

 warnings and/or supervision and/or security and/or training.

    17. As a direct and proximate result of the negligence of Defendant, the Plaintiff was injured

 about Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss of enjoyment

 of life, disability, disfigurement, aggravation of any previously existing conditions therefrom,

 incurred medical expenses in the care and treatment of Plaintiff’s injuries, suffered physical

 handicap, lost wages and the Plaintiff’s working ability has been impaired. The injuries are

 permanent or continuing in nature, and the Plaintiff will suffer the losses and impairments in the

 future.

           WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the

 law against Defendant and demands trial by jury.

 Dated: May 10, 2019                                       Respectfully submitted,

                                                           LIPCON, MARGULIES, ALSINA
                                                           & WINKLEMAN, P.A.
                                                           One Biscayne Tower, Suite 1776
                                                           2 South Biscayne Boulevard
                                                           Miami, Florida 33131
                                                           Telephone: (305) 373-3016
                                                           Facsimile: (305) 373-6204

                                                      By: /s/ Michael A. Winkleman
                                                          MICHAEL A. WINKLEMAN
                                                          Florida Bar No. 36719
                                                          mwinkleman@lipcon.com
                                                          ANDREW S. FREEDMAN
                                                          Florida Bar No. 091087
                                                          afreedman@lipcon.com


                                                     -5-
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
